DETAILED ACTION
Claims 1-17 are pending in this application. Claims 1-2, 6, and 15 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have necessitated new grounds of rejection presented in this Office action. Additionally, Applicant's arguments filed 11/3/2021 have been fully considered. The arguments remain pertinent to the rejection but they are not persuasive. Specifically,
With respect to the prior art rejection of claims 1 and 15, Applicant argues that “Sugiyama does not disclose a method that determines a plurality of possible control profiles for a segment of the route that starts at the position of the vehicle and comes in front of the vehicle, followed by selecting one of the possible control profiles as the reference profile for controlling a control system of the vehicle” (page 8 of remarks, emphasis in remarks). Examiner respectfully disagrees. Examiner maintains that Sugiyama does in determine a plurality of possible control profiles as evidenced by the availability of conventional ACC mode vs. target vehicle speed type mode ([0040]); combinations of EV/HEV mode ([0066], [0070], Fig. 4); and/or acceleration and deceleration while in the EV/HEV modes ([0072]), all of which may be considered “possible control profiles”. Additionally, the route in Sugiyama begins at a “departure place” (see e.g. [0038]). Examiner submits that the “departure place” (the start of section 1 of Fig. 2) must correspond to the vehicle’s initial position in order for the vehicle to commence driving on the route and, further, that the vehicle’s position eventually corresponds to the start of each subsequent route segment (sections 2-10 shown in Fig. 2) as it proceeds along the route. Additionally, Sugiyama clearly discloses acquiring the vehicle’s present location in [0023]. Finally, Examiner maintains that Sugiyama teaches selecting one of the possible control profiles as the reference profile for controlling a control system of the vehicle by virtue of creating the optimal plan (shown in Fig. 2).
With respect to the rejection of claim 1 under 35 USC 101, the amendment to claim 1 reciting “controlling the control system with the reference control profile” overcomes the rejection. 
With respect to the rejection of claim 15 under 35 USC 101, Applicant argues that “neither the claimed step for determining a reference control profile nor the claimed step for controlling the control system of the vehicle with the reference control profile can be practically performed in the human mind…The human mind if not capable of practically performing the step recited in claim [15] based on information related to the topography that is coming in front of a vehicle” (page 9 of remarks, emphasis in remarks). Examiner disagrees. First, claim 15 does not recite “controlling the control system of the vehicle with the reference control profile”. Thus this portion of the argument is moot. Second, Examiner maintains that a human can reasonable observe the upcoming topography of a road (e.g. uphill, downhill) and determine that a particular control profile would best suit that upcoming topography. Driver’s often exercise this level of judgement and control when driving (e.g. letting off the accelerator or downshifting to control vehicle speed on a downhill segment). Furthermore, Applicant argues that “claim 15 as amended now clearly recites hardware…” (page 10 of remarks). The hardware that has been added to claim 15 merely amounts to a generic computer (a CPU and a memory). These additional elements do not qualify as a practical application of the abstract idea or significantly more than the abstract idea. For these reasons, the rejection of claims 15-16 under 35 USC 101 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 15, the claim(s) recite(s) a control arrangement (an apparatus) configured to “determine (A1) a plurality of possible control profiles for a control system of the vehicle from the plurality of control systems based on topographic information for one and the same future route segment coming in front of the vehicle and starting from the vehicle’s position; and select (A2) one of the determined plurality of possible control profiles as the reference control profile for controlling a control system from the plurality of control systems, the selection (A2) being based on a tradeoff criterion considering at least resource consumption and drivability of the plurality of control profiles” which is considered mental activity because both steps may reasonably be performed in the human mind (i.e. observing/learning/remembering what control profiles are available and using human judgement to select one based on the observable upcoming topography). This judicial exception is not integrated into a practical application nor do the claim(s) include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are “a processor, and a memory, wherein the processing includes at least one central processing unit, wherein the memory includes at least one memory unit”. These additional elements amount to merely using a computer as a tool to perform the abstract idea which does not qualify as a practical application, nor “significantly more”.
Claim 16 is rejected for the same reason and because it also fails to either integrate the abstract idea into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 16 recites the additional element of a vehicle. However, this only provides a general link between the use of the judicial exception and a particular technological environment or field of use – see MPEP 2106.05(h). It does not apply or use the judicial exception in a meaningful way as required to indicate a practical application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2016/0304080 A1).
Regarding claim 1, Sugiyama teaches a method for operating a motor vehicle, the motor vehicle having a plurality of control systems, the method comprising:
with a control arrangement that includes at least one processor ([0008]: processing circuitry), […], determining a reference control profile for a control system from the plurality of control systems by determining (A1) a plurality of possible control profiles for the control system of the vehicle ([0040]: conventional ACC mode vs. target vehicle speed type mode; and/or [0066], [0070], Fig. 4: combinations of EV/HEV mode for 4 sections of a route; and/or [0072]: acceleration and deceleration in the EV/HEV modes may also be considered) based on topographic information for one and the same future route segment (Fig. 2: gradient in top plot; Figs. 1 and 5, route gradient input into optimal plan calculation unit 7) coming in front of the vehicle and starting from the vehicle’s position ([0038]: “a route from the departure place to the destination is divided into ten sections”; Examiner submits that the “departure place” (the start of section 1 of Fig. 2) must correspond to the vehicle’s initial position in order for the vehicle to commence driving on the route and, further, that the vehicle’s position eventually corresponds to the start of each subsequent route segment (sections 2-10 shown in Fig. 2) as it proceeds along the route; also [0023]: route information unit acquires the present location), and selecting (A2) one of the determined plurality of control profiles as the reference control profile for controlling the control system ([0071]: the “individual” with the lowest fuel consumption is determined (“selected”) as the optimized plan (“reference control profile”)), the selection (A2) being based on a tradeoff criterion considering at least resource consumption and drivability of the plurality of control profiles ([0078]: By adding the penalty terms, it is possible to make the optimal plan not only for minimizing the fuel consumption but also on the basis of comfort of the driver; [0081]: obtain a solution not out of the speed range even is the objective function is the minimum; see also [0028-29] for discussion regarding speed range and “drivability”); and
controlling the control system with the reference control profile (each of [0091], Fig. 1 and Fig. 5, step S108: control instructions sent to motor, engine, generator, transmission, and clutch).
Sugiyama is silent regarding “at least one memory”. However, this amounts to using a computer to implement the disclosed functionality. It would have been obvious, if not inherent, to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama to include at least one memory because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and would have had predictable results, namely execution of the disclosed functionality by having the processing circuitry execute instructions stored in memory.
For the purpose of compact prosecution, Examiner also wishes to point out that Aoki (US 2014/0303820 A1) teaches a hybrid vehicle and control method thereof in which the functionality is implemented by a processor (CPU 72) and memory (ROM 74 and RAM 76) (see Fig. 1), demonstrating that this technique of implementing vehicle control was well-known at the time of filing.
Regarding claim 2, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches that each control profile of the plurality of control profiles is related to a powertrain of the vehicle ([0020]: driving necessity plan for a power train actuator), and wherein each control profile of the plurality of control profiles comprises at least one profile selected from a velocity profile ([0020]: target vehicle speed plan), a gear selection profile ([0033]: driving necessity plan may include a plan for switching a gear of a transmission), an engine torque profile ([0033]: plan for determining whether to drive or stop the engine), an engine mode profile ([0066]: EV/HEV mode), and a power distribution profile ([0067]: parallel vs series HV mode). Examiner notes that although all options are addressed by the reference, only one is required.  
Regarding claim 3, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches that determining (Al) at least one control profile of the plurality of control profiles using a rule-based method (Fig. 4: during optimization, control profiles are generated by weeding out control profile that violate constraints/rules).  
Regarding claim 4, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches that determining (Al) at least one control profile of the plurality of control profiles using an optimization-based method ([0061]: optimization process is set to such target vehicle speed and traveling mode that minimize the fuel consumption as the objective function on the basis of constraint conditions).  
Regarding claim 5, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches evaluating resource consumption and drivability for each of the plurality of control profiles, and wherein the selecting (A2) of one of the control profiles as the reference control profile is based on the evaluation (Fig. 4: fuel consumption and constraint condition are tabulated for each “individual” and used to “weed out” options; [0072]: although Fig. 4 shows only variations in travel mode with travel speed being fixed for simplification, travel speed may vary and be taken into consideration; [0028-29] and [0080]: acceptable speed range may be set to ensure a driver’s comfort (“drivability”) and used as a constraint).  
Regarding claim 6, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches that the tradeoff criterion involves selecting (A2) the control profile having the lowest resource consumption amongst the {02458118.1}1control profiles and having a drivability above a preset drivability level ([0075]: a combination which satisfies the constraint conditions and minimizes the objective function is obtained; [0081]: obtain a solution not out of speed range even if the objective function is the minimum; [0028-29] regarding speed range and driver comfort wherein driver comfort is expressed as a digitized value).  
Regarding claim 7, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches, for each of the plurality of control profiles, determining (A11) a resource consumption based on a predicted energy consumption for the vehicle to drive the future route segment according to the respective control profile (Fig. 4: fuel consumption is tabulated for each “individual” and used to “weed out” options).  
Regarding claim 9, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches, for each of the plurality of control profiles, determining (A13), a drivability based on at least one drivability aspect for the vehicle to drive the future route segment according to the respective control profile (Fig. 4: fuel consumption and constraint condition are tabulated for each “individual” and used to “weed out” options; [0072]: although Fig. 4 shows only variations in travel mode with travel speed being fixed for simplification, travel speed may vary and be taken into consideration; [0028-29] and [0080]: acceptable speed range may be set to ensure a driver’s comfort (“drivability”) and used as a constraint).  
Regarding claim 10, modified Sugiyama teaches the method according to claim 9, and Sugiyama also teaches that the at least one drivability aspect is any one of, or a combination of two or more of: distance to another vehicle ([0093]: inter-vehicle distance range); number of gear changes; variance of velocity, time outside a certain velocity interval; variance of driving torque, time outside a certain driving torque interval; variance of braking torque, time outside a certain braking torque interval; number of velocity fluctuations outside a certain velocity interval; number of driving torque variations outside a certain driving torque interval; number of brake torque variations outside a certain brake torque interval; difference between: highest and lowest velocity ([0029]: speed range at which the driver does not feel any discomfort or strangeness), driving torque or brake torque; derivative of velocity, driving torque or brake torque.  
Regarding claim 13, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches configuring the tradeoff criterion regarding tradeoff between resource consumption and drivability based on security ([0030]: speed range may be set based on legal speeds; Examiner considers violation of legal speeds to be a matter of “security”; [0099]: inter-vehicle distance range within a predetermined range; Examiner considers maintaining a minimum distance to a preceding vehicle to also be a matter of “security”) and/or user preference ([0028], [0032]: speed and acceleration ranges set such that a driver does not feel any discomfort or strangeness; Examiner considers discomfort or strangeness to be a matter of user preference).  
Regarding claim 14, Sugiyama teaches that the method according to claim 4 is carried out by a computer ([0008]: processing circuitry) but is silent regarding “a non-transitory computer-readable medium comprising a computer program on the medium, wherein when the computer program instructions are executed”. However, it would have been obvious, if not inherent, to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama to include computer program instructions stored in a computer-readable medium for execution by the processing circuitry because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and would have had predictable results, namely execution of the disclosed functionality.
For the purpose of compact prosecution, Examiner also wishes to point out that Aoki (US 2014/0303820 A1) teaches a hybrid vehicle and control method thereof in which the functionality is implemented by a processor (CPU 72) and memory (ROM 74 and RAM 76) (see Fig. 1), demonstrating that this technique of implementing vehicle control was well-known at the time of filing.
Regarding claim 15, Sugiyama teaches a control arrangement for determining a reference control profile for a vehicle that includes a plurality of control systems, comprising:
A processor ([0008]: processing circuitry), and
[…]
[…],
[…], and
wherein the vehicle control arrangement is configured to: 
determine (A1) a plurality of possible control profiles for a control system of the vehicle from the plurality of control systems ([0040]: conventional ACC mode vs. target vehicle speed type mode; and/or [0066], [0070], Fig. 4: combinations of EV/HEV mode for 4 sections of a route; and/or [0072]: acceleration and deceleration in the EV/HEV modes may also be considered) based on topographic information for one and the same future route segment (Fig. 2: gradient in top plot; Figs. 1 and 5, route gradient input into optimal plan calculation unit 7) coming in front of the vehicle and starting from the vehicle’s position ([0038]: “a route from the departure place to the destination is divided into ten sections”; Examiner submits that the “departure place” (the start of section 1 of Fig. 2) must correspond to the vehicle’s initial position in order for the vehicle to commence driving on the route and, further, that the vehicle’s position eventually corresponds to the start of each subsequent route segment (sections 2-10 shown in Fig. 2) as it proceeds along the route; also [0023]: route information unit acquires the present location); and 
select (A2) one of the determined plurality of possible control profiles as the reference control profile for controlling a control system from the plurality of control systems ([0071]: the “individual” with the lowest fuel consumption is determined (“selected”) as the optimized plan (“reference control profile”)), the selection (A2) being based on a tradeoff criterion considering resource consumption and drivability of the plurality of control profiles ([0078]: By adding the penalty terms, it is possible to make the optimal plan not only for minimizing the fuel consumption but also on the basis of comfort of the driver; [0081]: obtain a solution not out of the speed range even is the objective function is the minimum; see also [0028-29] for discussion regarding speed range and “drivability”).  
Sugiyama is silent regarding “a memory, wherein the processor includes at least one central processing unit, and wherein the memory includes at least one memory unit”. However, this amounts to using a computer to implement the disclosed functionality. It would have been obvious, if not inherent, to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama to substitute a central processing unit for the “processing circuitry” and include at least one memory unit because the substitution of one known element (CPU) for another (processing circuitry) would have yielded predictable results to one of ordinary skill in the art at the time of the invention and having the CPU execute instructions stored in memory was a known technique that was recognized as part of the ordinary capabilities of one skilled in the art and would have had predictable results, namely execution of the disclosed functionality by execute instructions stored in memory.
For the purpose of compact prosecution, Examiner also wishes to point out that Aoki (US 2014/0303820 A1) teaches a hybrid vehicle and control method thereof in which the functionality is implemented by a processor (CPU 72) and memory (ROM 74 and RAM 76) (see Fig. 1), demonstrating that this technique of implementing vehicle control was well-known at the time of filing.
Regarding claim 16, Sugiyama teaches a vehicle ([0021]) comprising a control arrangement according to claim 15 (see rejection of claim 15).  
Regarding claim 17, Sugiyama teaches that the method according to claim 1 is carried out by a computer ([0008]: processing circuitry) but is silent regarding “a non-transitory computer-readable medium comprising a computer program on the medium, wherein when the program instructions are executed”. However, it would have been obvious, if not inherent, to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama to include computer program instructions stored in a computer-readable medium for execution by the processing circuitry because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and would have had predictable results, namely execution of the disclosed functionality.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2016/0304080 A1) in view of Aoki et al. (US 2014/0303820 A1).
Regarding claim 8, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches, for each of the plurality of control profiles, determining (A12) a resource consumption for the vehicle to drive the future route segment according to the respective control profile (Fig. 4: fuel consumption is tabulated for each “individual” and used to “weed out” options). Sugiyama does not teach that the determined resource consumption is “based on a predicted time duration” to drive the segment. However, Aoki teaches estimating a fuel consumption amount by multiplying a fuel consumption rate by an estimated required time ([0045]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama to calculate fuel consumption based on a predicted time duration to travel a segment as taught by Aoki because the technique was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, and the results would have been predictable, i.e. calculating the fuel consumption.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2016/0304080 A1) in view of Hakansson et al. (US 5979582).
Regarding claims 11-12, modified Sugiyama teaches the method according to claim 3, but does not teach “monitoring (A22) the at least one control profile determined with the rule-based method for an indication of at least one predetermined velocity pattern, and upon detecting such an indication, selecting the control profile with the detected {02458118.1}2predetermined velocity pattern as the reference control profile” (claim 11) or that the predetermined velocity pattern corresponds to “a schwung situation where the velocity of the vehicle at the end of a downhill slope goes beyond a preset upper velocity limit” (claim 12). However, Hakansson teaches that a higher speed can be allowed when driving downhill for the purpose of saving energy (abstract). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select a control profile where the velocity of the vehicle at the end of a downhill slope goes beyond a preset upper velocity limit as suggested by Hakansson in order to save energy (Hakansson abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662